Exhibit 10.3

RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (this “Agreement”) is made as of the 31st day of
May, 2013 (the “Effective Date”) between First Commonwealth Financial
Corporation (the “Company”) and Jane Grebenc (the “Grantee”).


RECITALS
A.    The Company and Grantee have entered into an Employment Agreement of even
date herewith (the “Employment Agreement”) whereby the Company has agreed to
employ Grantee as Executive Vice President and Chief Revenue Officer of the
Company upon the terms and subject to the conditions of the Employment
Agreement.
B.     The Company has agreed pursuant to the Employment Agreement to award
Grantee 45,000 restricted shares of the Company’s common stock, par value $1.00
per share (“Common Shares”), as an inducement award, upon the terms and subject
to the conditions of this Agreement.
AGREEMENT
Accordingly, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Grantee agree as follows:
1.Award of Stock. The Company hereby grants to the Grantee 45,000 shares of
Restricted Stock (the “Shares”), subject to the terms set forth herein and to
the terms and provisions of the First Commonwealth Financial Corporation
Incentive Compensation Plan (the “Plan”) applicable to Restricted Stock, which
terms and provisions are incorporated herein by this reference. Unless the
context requires otherwise, the terms defined in the Plan shall have the same
meanings herein.
2.Restriction on Transfer. Except for the escrow described in Section 5 hereof
or the transfer of the Shares to the Company as contemplated by this Agreement,
none of the Shares or any beneficial interest therein shall be transferred,
encumbered, pledged or otherwise alienated or disposed of in any way until the
Shares become nonforfeitable in accordance with Section 3 of this Agreement.
3.Vesting and Forfeiture. The Shares are subject to forfeiture to the Company
until such time as they become nonforfeitable as set forth in this Section 3.
(a)The Shares will become nonrestricted and nonforfeitable as follows, unless
earlier forfeited in accordance with this Section 3:
(i)15,000 Shares will become nonrestricted and nonforfeitable on May 31, 2014;
(ii)15,000 Shares will become nonrestricted and nonforfeitable on May 31, 2015;
and
(iii)15,000 Shares will become nonrestricted and nonforfeitable on May 31, 2016;
in each case, provided that the Grantee remains an employee through such date.
(b)If the Grantee’s employment is terminated by the Company other than for
“Cause” (as defined in the Employment Agreement) or by Grantee for “Good Reason”
(as defined in the Employment Agreement”), any Shares which have not as of the
termination of Grantee’s employment become nonforfeitable will immediately and
automatically, without any action on the part of the Company, become
nonforfeitable.
(c)If the Grantee’s employment is terminated (i) by the Company for Cause, (ii)
by Grantee for other than Good Reason or (iii) as a result of Grantee’s death or
Disability, any Shares which have not as of the termination of Grantee’s
employment become nonforfeitable will immediately and automatically be
forfeited.

1

--------------------------------------------------------------------------------

Exhibit 10.3

(d)Notwithstanding the foregoing schedule, if a Change in Control occurs while
the Grantee is an Employee, then any Shares which have not become nonforfeitable
will immediately and automatically, without any action on the part of the
Company, become nonforfeitable as of the date of the Change in Control.
4.Share Legends. The following legend will be placed on any certificates
evidencing Shares which remain subject to forfeiture, in addition to any other
legends that may be required to be placed on such certificates pursuant to
applicable law, the Plan or otherwise:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS OF THE FIRST COMMONWEALTH FINANCIAL
CORPORATION INCENTIVE COMPENSATION PLAN AND A RESTRICTED STOCK AGREEMENT BETWEEN
THE SHAREHOLDER NAMED ON THE FACE OF THIS CERTIFICATE AND FIRST COMMONWEALTH
FINANCIAL CORPORATION (WHICH TERMS AND CONDITIONS MAY INCLUDE, WITHOUT
LIMITATION, FORFEITURE CONDITIONS AND TRANSFER RESTRICTIONS). A COPY OF THAT
AGREEMENT IS ON FILE IN THE PRINCIPAL OFFICES OF FIRST COMMONWEALTH FINANCIAL
CORPORATION AND WILL BE MADE AVAILABLE TO THE HOLDER OF THIS CERTIFICATE WITHOUT
CHARGE UPON REQUEST TO THE SECRETARY OF THE CORPORATION.
Where a book-entry system is used with respect to the issuance of Shares,
appropriate notation of such forfeiture possibility and transfer restrictions
will be made on the system with respect to the account or accounts to which the
Shares are credited.
5.Escrow of Shares.
(a)    Certificates evidencing the Shares issued under this Agreement will be
held in escrow by the Secretary of the Company or his or her designee (the
“Escrow Holder”) until such Shares cease to be subject to forfeiture in
accordance with Section 3, at which time the Escrow Holder will deliver such
certificates representing the nonforfeitable Shares to the Grantee; provided,
however, that no certificates for Shares will be delivered to the Grantee until
appropriate arrangements have been made with the Company for the withholding or
payment of any taxes that may be due with respect to such Shares.
(b)    If any of the Shares are forfeited by the Grantee, the Escrow Holder will
deliver the stock certificate(s) evidencing those Shares to the Company, which
will then have the right to retain and transfer those Shares to its own name
free and clear of any rights of the Grantee under this Agreement or otherwise.
(c)    The Escrow Holder is hereby directed to permit transfer of the Shares
only in accordance with this Agreement or in accordance with instructions which
are consistent with this Agreement which are signed by both parties. In the
event further instructions are reasonably desired by the Escrow Holder, he or
she shall be entitled to conclusively rely upon directions given by the
Committee. The Escrow Holder shall have no liability for any act or omissions
hereunder while acting in good faith in the exercise of his or her own judgment.
6.Rights of Grantee. The Grantee shall have the right to vote the Shares and to
receive dividends with respect to the Shares, subject to Section 7.
7.Stock Splits, etc. If, while any of the Shares remain subject to forfeiture,
there occurs any merger, consolidation, reorganization, recapitalization, stock
split, stock dividend, combination or exchange of shares, or other similar
change in the Company’s common stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Shares will be immediately subject to
this Agreement, deposited with the Escrow Holder and included thereafter as
“Shares” for purpose of this Agreement.

2

--------------------------------------------------------------------------------

Exhibit 10.3

8.Tax Withholding. Grantee shall be required to deposit with the Company an
amount of cash equal to the amount determined by the Company to be required with
respect to any withholding taxes, FICA contributions, or the like under any
federal, state, or local statute, ordinance, rule, or regulation in connection
with the vesting or award of the Shares. Alternatively, the Company may, at
Grantee’s election, (i) withhold the required amounts from Grantee’s pay during
the pay periods next following the date on which any such applicable tax
liability otherwise arises, or (ii) withhold a number of Shares otherwise
deliverable having a Fair Market Value sufficient to satisfy the statutory
minimum of all or part of Grantee’s estimated total federal, state, and local
tax obligations associated with the vesting or award of the Shares..
9.83(b) Election. Grantee hereby acknowledges that he may file an election
pursuant to Section 83(b) of the Code to be taxed currently on the fair market
value of the Shares (less any purchase price paid for the Shares), provided that
such election must be filed with the Internal Revenue Service no later than
thirty (30) days after the grant of such Shares. Grantee will seek the advice of
his own tax advisors as to the advisability of making such a Section 83(b)
election, the potential consequences of making such an election, the
requirements for making such an election, and the other tax consequences of this
Award under federal, state, and any other laws that may be applicable. The
Company and its Subsidiaries and agents have not and are not providing any tax
advice to Grantee.
10.Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, Grantee acknowledges that:
(a) Grantee's participation in the Plan is voluntary; and (b)  the Award is not
part of normal or expected compensation for any purpose, including without
limitation for calculating any benefits, severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and Grantee will not be entitled to
compensation or damages as a consequence of Grantee's forfeiture of any unvested
portion of the Award as a result of Grantee's separation from service with the
Company or any Subsidiary for any reason.
11.General Provisions:
(a)    This Agreement, together with the Plan, constitutes the entire agreement
between the Company and the Grantee regarding the grant of the Shares.
(b)    The Committee may modify this Agreement to bring it into compliance with
any valid and mandatory government regulation or exchange listing requirement.
This Agreement may also be amended by the Committee with the consent of the
Grantee. Any such amendment shall be in writing and signed by the Company and
the Grantee.
(c)    Nothing contained in this Agreement shall be deemed to require the
Company and its Subsidiaries to continue the Grantee’s relationship as an
Employee or to modify any agreement between the Grantee and the Company or its
Subsidiaries relating thereto.
(d)    The Committee may from time to time impose any conditions on the Shares
as it deems reasonably necessary to ensure that the Plan and this Award satisfy
the conditions of Rule 16b-3 of the Securities Exchange Act of 1934, as amended,
and that Shares are issued and resold in compliance with the Securities Act of
1933, as amended.
(e)    The Grantee agrees upon request execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.
(f)    Grantee hereby acknowledges receipt of a copy of the Plan and the Plan’s
prospectus and agrees to be bound by all the terms and provisions thereof. The
terms of the Plan as it presently exists, and as it may hereafter be amended,
are deemed incorporated herein by reference, and in the event of any conflict
between the terms of this Agreement and the provisions of the Plan, the
provisions of the Plan shall be deemed to supersede the provisions of this
Agreement.

3

--------------------------------------------------------------------------------

Exhibit 10.3

(g)    This Agreement shall be governed by, and enforced in accordance with, the
laws of the Commonwealth of Pennsylvania without regard to the application of
the principals of conflicts or choice of laws.
(h)    This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.
IN WITNESS WHEREOF, the parties have duly executed this Restricted Stock
Agreement as of the day and year first set forth above.
 
First Commonwealth Financial Corporation




By: /s/ T. Michael Price
Name: T. Michael Price
Title: President and Chief Executive Officer
 




_/s/ Jane Grebenc_________________
  Jane Grebenc






4